276 S.C. 514 (1981)
280 S.E.2d 210
Wallace Newton MARTIN, Appellant,
v.
STATE of South Carolina, Respondent.
21511
Supreme Court of South Carolina.
July 8, 1981.
Chief Atty. John L. Sweeny and Asst. Appellate Defender Kathy D. Lindsay, S.C. Commission of Appellate Defense, Columbia, for appellant.
Atty. Gen. Daniel R. McLeod and Assistant Atty. Gen. William K. Moore, Columbia, for respondent.
July 8, 1981.
Per Curiam:
Appellant pleaded guilty to grand larceny, housebreaking and grand larceny, armed robbery, and carrying an unlawful weapon. The court imposed concurrent sentences of ten (10) years (grand larceny), ten (10) years (housebreaking and grand larceny), fifteen (15) years (armed robbery) and one (1) year (carrying an unlawful weapon). He appeals from the denial, after a hearing, of his application for Post-Conviction Relief.
Counsel for appellant has filed a brief under authority of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed (2d) 493 (1967), asserting that there are no meritorious grounds for appeal and requesting permission to withdraw from further representation. Appellant has filed no brief pro se.
Appellant escaped from prison during the pendency of this appeal and has not been recaptured.
This Court declines to hear the appeal of a party who by his escape evades the process of the Court and refuses to submit himself to its jurisdiction. Jordan v. State, S.C. 276 S.E. (2d) 781 (1981).
Accordingly, the appeal is dismissed.